UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7120


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNEVER LIVINGSTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:97-cr-00039-HCM-41)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and    SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Dennever Livingston, Appellant Pro Se.  Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennever Livingston appeals the district court’s order

denying    his    motion   to    correct   a   clerical     error.       We   have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Livingston, No. 2:97-cr-00039-HCM-41 (E.D. Va. June 6,

2012).     We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented    in   the    materials

before    the    court   and    argument   would   not     aid   the   decisional

process.



                                                                         AFFIRMED




                                       2